In an action against a physician and surgeon to recover damages for his alleged breach of contract to cure the plaintiff, the defendant appeals from an order of the Supreme Court, Queens County, dated March 9, 1962, which denied his motion to dismiss the complaint on the grounds: (1) that there was another action pending between the same parties for the same cause (Rules Civ. Prac., rule 107, subd. 3); and (2) that the cause of action did not accrue within the time limited by law for the commencement of an action thereon (Rules Civ. Prac., rule 107, subd. 5). Order affirmed, with $10 costs and disbursements, with leave to defendant to answer the complaint within 20 days after entry of the order hereon. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur. [33 Misc 2d 273.]